Citation Nr: 0720796	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-26 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteomyelitis.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision.


FINDINGS OF FACT

1.  The medical evidence fails to relate the veteran's 
diabetes mellitus to his time in service.

2.  The medical evidence fails to relate the veteran's 
osteomyelitis to his time in service.

3.  Service medical records show that the veteran had second 
degree pes planus both at entry into service and upon 
separation, and there were no foot complaints noted in 
service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Criteria for service connection for osteomyelitis have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

3.  Criteria for service connection for pes planus have not 
been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§§ 3.303, 3.306.

Diabetes mellitus

The veteran testified that he was attached to a tank company 
in Korea, during which time he was forced to consume a number 
of unbalanced meals.  The veteran believes that this diet was 
responsible for him developing diabetes mellitus.

The veteran indicated that he remembered a doctor telling him 
that his diabetes mellitus was caused by his time in service, 
but he could not remember what doctor said it or when it was 
said, and the statement was never put in writing.  The 
veteran testified that he began having diabetes mellitus 4 to 
5 years after service, around 1959.

Service medical records reflect that urine tests (such as on 
the veteran's separation physical) were consistently negative 
for elevated sugar.  Additionally, a urinalysis in March 1959 
again was negative for sugar; and the veteran denied ever 
having weight gain, frequent urination, or sugar in his urine 
on a medical history survey. 

The earliest treatment record in the veteran's claims file 
which notes the presence of diabetes was in September 1993, 
nearly 40 years after he was discharged from service.  
Additionally, the veteran's claims file is void of a medical 
opinion of record that associates his diabetes mellitus with 
his time in service.

While the veteran believes that his diabetes mellitus is the 
result of his time in service, lay testimony is not competent 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran is not medically qualified to provide an opinion as 
to the etiology of his diabetes mellitus.  Furthermore, even 
if the veteran's diabetes mellitus began four to five years 
after service, as the veteran testified, there is still no 
evidence linking it to the veteran's time in service, and the 
onset is beyond the one year presumptive period.

Accordingly, the evidence fails to make it as likely as not 
that the veteran's diabetes mellitus was either caused by, or 
began during, his military service.  Therefore, the criteria 
for service connection have not been met, and the veteran's 
claim is denied.

Osteomyelitis

The veteran testified that while in Korea his boots did not 
repel water very well and as a result his feet were 
constantly getting wet.  He reported that he tried to change 
his socks as often as possible, but often developed an 
athlete's foot type situation.  The veteran indicated that 
the only treatment he received was foot powder, and he did 
not remember anyone ever looking at his feet while in 
service.

The veteran's representative indicated that the veteran was 
diagnosed with osteomyelitis in 1993 by a bone biopsy, after 
being hospitalized from August to October.  

Service medical records are void of any complaints of, or 
treatment for, any foot problem such as osteomyelitis while 
the veteran was in service; and the veteran's separation 
physical found his feet to be normal, with the exception of 
pes planus.  Additionally, on a medical history survey in 
1959, the veteran denied foot trouble.

The veteran was discharged from service in 1954 and was not 
diagnosed with osteomyelitis until the 1990s, nearly 40 years 
following discharge. 

The veteran testified that his podiatrist told him that his 
osteomyelitis was related to his time in service; however, 
there is no written evidence to substantiate the veteran's 
assertion; and, a lay person's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

While the veteran believes that his osteomyelitis is related 
to his time in service, he is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his osteomyelitis and his time in service.  

As the preponderance of evidence fails to relate the 
veteran's osteomyelitis to his time in service, the criteria 
for service connection have not been met, and the veteran's 
claim is denied.

Pes planus

The veteran contends that he has pes planus in his left foot 
that was aggravated by his time in service.  The veteran 
testified that he wore special shoes when he was young, but 
that over a period of time he reverted to regular shoes.  He 
added that while in service his feet grew, but he was never 
issued new boots that fit.  Additionally, the veteran 
indicated that he was on his feet 10 to 11 hours a day while 
in service.   

On the veteran's entrance physical in 1951, bilateral second 
degree pes planus was noted.  Service medical records are 
void of any complaints of, or treatment for, foot problems 
while the veteran was in service; and, on the veteran's 
separation physical in 1954, he was again noted to have 
bilateral second degree pes planus.  In 1959, and 1960, the 
veteran denied any foot trouble on a medical history surveys, 
and examinations in those years disclosed normal feet on 
clinical evaluation.  

The veteran testified that following service, he worked in 
the food service industry, and was on his feet a lot.  He 
indicated that he took an early retirement at 58 (around 
1990) because of foot problems.

In October 2004, Dr. Shields, a private physician, opined 
that the veteran's condition started during his military 
service and had progressed throughout his life.  Dr. Shields 
also wrote that the veteran stated that he was flat-footed 
upon entry into service in the 1950s, but accepted service 
anyway.  He also noted that service required a lot of walking 
which caused a considerable amount of foot pain at that time.  
However, Dr. Shields never indicated that the severity of the 
veteran's pes planus increased during service.  

The veteran's pes planus was clearly noted upon entry into 
service, and as such, the evidence must show that it 
increased in severity during his time in service.  However, 
the veteran's separation physical shows the exact same degree 
of severity as was found at entry.  Furthermore, there is no 
indication of any treatment during service.  Even five years 
after service, the veteran denied any foot trouble.  While 
his private doctor stated in general terms that the veteran's 
pes planus progressed throughout his lifetime, records 
contemporaneous with service and the years immediately 
following service, establish no increase in severity of the 
veteran's pes planus occurred at that time.  Therefore, the 
evidence fails to show that his pes planus was aggravated by 
his time in service, and the veteran's claim is denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in September 2004 which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.
 
VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

ORDER

Service connection for diabetes mellitus is denied.

Service connection for osteomyelitis is denied.

Service connection for pes planus is denied.


__________________________________________
_____
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


